DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 03/24/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 Claim 1 recites “…a determination unit configured to determine a virtual object for representing the object, based on the information regarding the object…”, however the instant application specification/figures do not teach a determination unit device. The Examiner will use  spec 0059 to Examine  - "For example, when the type of object is a standard-sized vehicle, the remote driving apparatus 200 performs determination to use a virtual object of a standard-sized vehicle in order to represent this object. Furthermore, the remote driving apparatus 200 may also determine a display size of the virtual object based on the geographical location of the object (i.e., a region occupied in the three- dimensional space).”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the determination unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” the in claims, the structure as set forth below.  


“…an acquisition unit configured to acquire information regarding an object…” [see spec 0045 - the road management camera 401 is an example of an apparatus that acquires information regarding an object other than the vehicle 1 to be operated.]

“…an information providing unit outside of the control apparatus…”  
[see spec 0410-0411 -  Functional blocks related to the embodiment to be described below from among the apparatuses of the remote control system will be described below. The vehicle 1 includes a vehicle information providing unit 501 and an object information providing unit 502. Both those units may be realized by the ECU 20. The vehicle information providing unit 501 provides (for example, transmits) information regarding the vehicle 1 to the remote driving apparatus 200.] [see spec 0049 - the vehicle 1 (specifically, the vehicle information providing unit 501) acquires information regarding the vehicle 1, and provides the acquired information to the remote driving apparatus 200. In step S602, the vehicle 1 (specifically, the object information providing unit 502) generates information regarding an object in the surroundings of the vehicle 1.]

 “...a determination unit configured to determine a virtual object for representing the object...” [the instant application specification does not teach a determination unit device however the Examiner will use  spec 0059 - "For example, when the type of object is a standard-sized vehicle, the remote driving apparatus 200 performs determination to use a virtual object of a standard-sized vehicle in order to represent this object. Furthermore, the remote driving apparatus 200 may also determine a display size of the virtual object based on the geographical location of the object (i.e., a region occupied in the three- dimensional space).]

 “...a display control unit configured to display the virtual object...” [see spec 059 - 0061, the remote driving apparatus 200 (specifically, the display control unit 521) determines a virtual object for representing the object, based on the type of the object included in the information regarding this object. For example, when the type of object is a standard-sized vehicle, the remote driving apparatus 200 performs determination to use a virtual object of a standard-sized vehicle in order to represent this object. Furthermore, the remote driving apparatus 200 may also determine a display size of the virtual object based on the geographical location of the object (i.e., a region occupied in the three- dimensional space). In step S708, the remote driving apparatus 200 (specifically, the display control unit 521) generates an image that indicates the real environment around the vehicle 1, and displays the image on the display apparatus 310 (in the main region 311, for example). Specifically, the remote driving apparatus 200 displays the virtual object determined in step S707, at a display position corresponding to the geographical location of the object, in the background data read out in step S706. This virtual object may be a model corresponding to the type of the object from among a plurality of models stored in the model data storage unit 523.]

“…a providing unit configured to provide an operation instruction to the operation target…” [see spec p0043 object information providing unit 502 provides (for example, transmits) information regarding an object in the surroundings of the vehicle 1 to the remote driving apparatus 200. The information regarding an object may include, for example, a type of object, the current geographical location of the object, the speed and acceleration rate of the object, and a predicted future movement path of the object. The object information providing unit 502 determines the type and geographical location of the object based on sensor data of the object acquired by the detection units 41 to 43. Examples of the type of object include a standard-sized vehicle, a large-sized vehicle, a two-wheeled vehicle, an adult pedestrian, a child pedestrian, and a bicycle rider. The geographical location of an object may be the geographical location of a single point, or the geographical location of a region in the three-dimensional space occupied by the object. In addition, the object information providing unit 502 may calculate the speed and acceleration rate of the object based on the temporal change in the geographical location of the object. Furthermore, the object information providing unit 502 may generate a predicted future movement path of the object based on the geographical location, speed, and acceleration rate of the object. If the object is a vehicle, the object information providing unit 502 may generate a predicted future movement path of the object based further on the direction indicator, the driver's line of sight, and the like, and, if the object is a pedestrian or a bicycle rider, the object information providing unit 502 may generate a predicted future movement path of the object based further on their line of sight and the like.]

Above has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured” coupled with functional language “to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims have been interpreted to cover the corresponding structure as seen above which is described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun  (US 20180314247) in view of Wieneke (US 20180032071). 

Claim 1, as best understood, see 112a above, Sun discloses a control apparatus for remotely operating an operation target, the apparatus comprising: an acquisition unit configured to acquire information regarding an object that exists in the surroundings of the operation target, and is not to be operated by the control apparatus, from an information providing unit outside of the control apparatus [see at least p0003, p0011, 0017 - a method includes receiving, at an autonomous vehicle, reported data regarding an object in proximity to the autonomous vehicle. The data is collected by a collecting device external to the autonomous vehicle, and is relayed to the autonomous vehicle via a server. The reported data includes a current location of the object, a type of the object, or a predicted location of the object];

a determination unit configured to determine a virtual object for representing the object, based on the information regarding the object [see p0003, p0006, p0083 – p0084, Fig 11 -  the determination finds the found object in the object list, the method , adds the reported data of the object to data associated with the found object in the object list. Otherwise, the method adds the reported data of the object to an object list of objects detected by sensors from on-board the autonomous vehicle];

 	Sun does not specifically disclose and a display control unit configured to display the virtual object at a display position corresponding to a geographical location of the object.
	However, Wieneke discloses a situational awareness, adaptive automation, and decision support system used in various environments with respect to mobile systems, platforms, or entities along paths of travel [p0003 and Fig 1].  Further teaching, a Remote Information Collection, Situational Awareness, and Adaptive Response System (RICSAARS) comprising of an UMRV 1 that is coupled with a MCV 5 via a communication link 9, wherein the MCV 5 is configured to be self-driven. The communication link 9 comprising of a UMRV mounted transceiver (not shown) and a MCV mounted transceiver (not shown). The UMRV 1 can also be equipped with an optical camera system (not shown) and a thermal imaging sensing device (not shown) which are both configured to capture a plurality of images of the traffic and road conditions along the route of travel of the MCV 5. The plurality of images is compiled by the UMRV control system and then relayed to the MCV control system via the communication link 9. A graphic user interface (GUI) (not shown) will display the plurality of images captured by the optical camera system (not shown) so that the onboard system or the occupants of the MCV 5 can visually assess the road and traffic conditions along the route of travel and make an appropriate response based on the condition of interest. In some embodiments, the GUI can display the current route of travel and any changes to the route of travel based on conditions of interest [see at least p0021]
Wieneke also discloses, embodiments include an interactive geospatial map in the display image which allows the conditions of interest 3 (e.g. FIG. 6) to be added to a premade map. Personnel onboard the MCV 5 can use the graphical user interface 71 to group or sort information gathered by the UMRV 1. Information gathered by other sources (e.g., human observations, satellite imagery) can also be added to the map. In some embodiments, a UMRV 1 can be programmed to automatically avoid or maneuver towards particular conditions of interest 3 (e.g., move away from fire hazards) or may be manually commanded to do so by the MCV 5 or cloud network 53. The environment display image can be a prerecorded image of the area or can be an image recorded by a UMRV 1 at the time the condition of interest 3 was detected [see Fig 5 and p0024]. The graphical user interface (GUI)  71 is configured to display the plurality of images, the plurality of thermal images, the plurality of sensor data, and the plurality of conditions of interest with corresponding condition of interest indicators, wherein the graphical user interface is further configured to enable the operator to manually alter or modify an operation or function of a plurality of reconfigurable subsystems, the first mobile vehicle, or the plurality of sensors; wherein said plurality of sensor output includes an electromagnetic spectrum pattern, an image pattern, or a thermal pattern  [see at least claims 10 and claim 15].
	
Therefore, it would have been obvious to modify Sun with a display control unit configured to display the virtual object at a display position corresponding to a geographical location of the object, providing adaptive situational awareness, decision support, and automated response system operable to receive sensor data or situational awareness data for a region of interest along or in advance of a path of travel of a vehicle. 


Claim 2,  Sun discloses the control apparatus according to claim 1, wherein the acquisition unit acquires, as the information regarding the object, a type and geographical location of the object determined by the information providing unit [see at least p0003, p0011, 0017 - a method includes receiving, at an autonomous vehicle, reported data regarding an object in proximity to the autonomous vehicle. The data is collected by a collecting device external to the autonomous vehicle, and is relayed to the autonomous vehicle via a server. The reported data includes a current location of the object, a type of the object, or a predicted location of the object];




Claim 3,  Sun discloses the control apparatus according to claim 2, but does not specifically disclose wherein the display control unit displays, as the virtual object, a model corresponding to the type of the object from among a plurality of models.
However, Wieneke discloses exemplary embodiments allow a UMRV 1 to identify differences between current and previously known conditions in the environment. Some embodiments can use systems designed to detect objects along a route of travel (e.g. U.S. Pat. No. 5,757,287 and U.S. Pat. No. 5,554,983 A incorporated by reference). Additional embodiments can use systems designed to detect objects hidden on or underground (e.g. U.S. Pat. No. 8,485,037 B1 incorporated by reference); transmitting the plurality of sensor output, the warning signal, and the protective response action or activity to a display showing a graphical user interface, wherein said graphical user interface displays a visual representation of the plurality or sensor output and selected matching protective response action or activity to an operator onboard said MCV 5, and permit the operator to input a plurality of control actions (e.g., manually alter or modify the operation of a reconfigurable response system, generate the altered route of travel) [see at least p0027 and fig 8].  Further teaching, a virtual reality difference identification (VRDI) system comprising a virtual reality headset and a movement tracking system, wherein the virtual reality headset is configured to display a virtual field of view comprising a plurality of images and the condition of interest indicators, wherein the condition of interest indicators are superimposed over the plurality of images, wherein the movement tracking system is configured to detect when the operator moves his field of view and adjust the virtual field of view by a predetermined amount corresponding to the operator's movement [see at least Claims  7 and 10]. 
Therefore, it would have been obvious to modify Sun with wherein the display control unit displays, as the virtual object, a model corresponding to the type of the object from among a plurality of models,  providing adaptive situational awareness, decision support, and automated response system operable to receive sensor data or situational awareness data for a region of interest along or in advance of a path of travel of a vehicle.



Claim 4, Sun discloses the control apparatus according to claim 1, wherein the operation target is a mobile object [see at least  p0066 -  The server may maintain its list of object by a variety of methods, including time-limiting data in the list, such that data beyond a given time threshold is automatically deleted. The mobile device can also be a collecting device external to the autonomous vehicle. The reported data 610a-c can include a current location of the object (e.g., GPS location), a type of the object (e.g., pedestrian, cyclist, motorist, or type of vehicle), a predicted location of the object (e.g., based on detected current velocity and direction of object and map data), and social media or personal information of the user].



Claim 5, Sun discloses the control apparatus according to claim 1, it does not disclose wherein the display control unit further displays at least one of a past movement path of the operation target, a predicted future movement path of the operation target, a past movement path of the object, and/or a predicted future movement path of the object.
	However, Wieneke discloses the UMRV 1 can also be equipped with an optical camera system (not shown) and a thermal imaging sensing device (not shown) which are both configured to capture a plurality of images of the traffic and road conditions along the route of travel of the MCV 5. The plurality of images is compiled by the UMRV control system and then relayed to the MCV control system via the communication link 9. A graphic user interface (GUI) (not shown) will display the plurality of images captured by the optical camera system (not shown) so that the onboard system or the occupants of the MCV 5 can visually assess the road and traffic conditions along the route of travel and make an appropriate response based on the condition of interest. In some embodiments, the GUI can display the current route of travel and any changes to the route of travel based on conditions of interest [see at least p0021]
Therefore, it would have been obvious to modify Sun with wherein the display control unit further displays at least one of a past movement path of the operation target, a predicted future movement path of the operation target, a past movement path of the object, and/or a predicted future movement path of the object, providing adaptive situational awareness, decision support, and automated response system operable to receive sensor data or situational awareness data for a region of interest along or in advance of a path of travel of a vehicle.

Claim 6, Sun discloses the control apparatus according to claim 5, wherein the information providing unit generates a predicted future movement path of the object based on a geographical location, speed, and acceleration rate of the object, and provides the predicted movement path to the control apparatus [see at least p0006, 0013, Claim 3, p0047 - wherein the reported data includes location data collected from the collecting device of the object, further wherein the location data provides the current location of the object, and further comprising: predicting a future location of the object based on a history of the location data; vehicle travel information indicating a travelling state of the operated vehicle including at least one of a steering angle of the operated vehicle, speed of the operated vehicle, acceleration of the operated vehicle, and a travelling direction of the operated vehicle; and a controller which controls information volume of vehicle position information indicating a current position of the operated vehicle, the vehicle travel information, and obstacle position information indicating a current position of at least one obstacle around the operated vehicle, which are to be transmitted to the information processing apparatus].


Claim 7,  Sun discloses the control apparatus according to claim 6, wherein, when it is not possible to provide information regarding the object so as to satisfy a predetermined degree of accuracy, the information providing unit provides original data for generating the information, to the control apparatus [see at least p0066 - A autonomous or semi-autonomous vehicle 602 includes a plurality of sensors, as described above. Using those sensors, the vehicle has a field of view including sensor acquired data 604. In the example of FIG. 6A, the vehicle detects a cyclist 608a, vehicle 608b, and pedestrian 608c. The vehicle may automatically categorize the detected objects 608a-c as a respective cyclist, vehicle, and pedestrian, or it may lack the information to do so accurately. The vehicle's sensors may be obscured from the objects 608a-c by lacking a line of sight, or by other interference, for example. In addition, other objects may be in the path of the vehicle 602, but not in the sensor acquired data 604. Therefore, each object 608a-c includes or carries a mobile device external to the autonomous vehicle having a transmitter, or carries a separate dedicated transmitter, that transmits reported data 610a-c, respectively, to a server 608. The server, therefore, maintains a list of reported data collected by multiple devices, and determines which data of the list to distribute to each autonomous vehicle. The server may maintain its list of object by a variety of methods, including time-limiting data in the list, such that data beyond a given time threshold is automatically deleted. The mobile device can also be a collecting device external to the autonomous vehicle. The reported data 610a-c can include a current location of the object (e.g., GPS location), a type of the object (e.g., pedestrian, cyclist, motorist, or type of vehicle), a predicted location of the object (e.g., based on detected current velocity and direction of object and map data), and social media or personal information of the user].


Claim 8, Sun discloses the control apparatus according to claim 6, wherein the information providing unit is included in the operation target [see at least p0045 - The vehicle controller 216 receives status messages from the vehicle 204 indicating the vehicle's status, such as information regarding the vehicle's speed, attitude, steering position, braking status, and fuel level, or any other information about the vehicle's subsystems that is relevant for autonomous driving. The modular architecture 206, based on the information from the vehicle 204 and the sensors 202, therefore can calculate commands to send from the VC 216 to the vehicle 204 to implement self-driving.]

Claim 19,  Sun discloses a non-transitory storage medium that stores a program for causing a computer to function as each unit of the control apparatus according claim 1 [see at least p0018- a non-transitory computer-readable medium is configured to store instructions for providing data to an autonomous vehicle. The instructions, when loaded and executed by a processor, causes the processor to receive, at an autonomous vehicle, reported data regarding an object in proximity to the autonomous vehicle] (see Claim 1 rejection above).

Claim  20. Sun discloses a control method for remotely operating an operation target, the method comprising: acquiring information regarding an object that exists in the surroundings of the operation target, and is not to be operated by a control apparatus that executes the control method, from an information providing unit outside of the control apparatus; [see at least p0003, p0011, 0017 - a method includes receiving, at an autonomous vehicle, reported data regarding an object in proximity to the autonomous vehicle. The data is collected by a collecting device external to the autonomous vehicle, and is relayed to the autonomous vehicle via a server. The reported data includes a current location of the object, a type of the object, or a predicted location of the object];




determining a virtual object for representing the object, based on the information regarding the object [see at least p0003, p0006, p0083 – p0084, Fig 11 -  the determination finds the found object in the object list, the method , adds the reported data of the object to data associated with the found object in the object list. Otherwise, the method adds the reported data of the object to an object list of objects detected by sensors from on-board the autonomous vehicle].
 	Sun does not specifically disclose and a display control unit configured to display the virtual object at a display position corresponding to a geographical location of the object.
	However, Wieneke discloses a situational awareness, adaptive automation, and decision support system used in various environments with respect to mobile systems, platforms, or entities along paths of travel [p0003 and Fig 1].  Further teaching, a Remote Information Collection, Situational Awareness, and Adaptive Response System (RICSAARS) comprising of an UMRV 1 that is coupled with a MCV 5 via a communication link 9, wherein the MCV 5 is configured to be self-driven. The communication link 9 comprising of a UMRV mounted transceiver (not shown) and a MCV mounted transceiver (not shown). The UMRV 1 can also be equipped with an optical camera system (not shown) and a thermal imaging sensing device (not shown) which are both configured to capture a plurality of images of the traffic and road conditions along the route of travel of the MCV 5. The plurality of images is compiled by the UMRV control system and then relayed to the MCV control system via the communication link 9. A graphic user interface (GUI) (not shown) will display the plurality of images captured by the optical camera system (not shown) so that the onboard system or the occupants of the MCV 5 can visually assess the road and traffic conditions along the route of travel and make an appropriate response based on the condition of interest. In some embodiments, the GUI can display the current route of travel and any changes to the route of travel based on conditions of interest [see at least p0021]
Wieneke also discloses, embodiments include an interactive geospatial map in the display image which allows the conditions of interest 3 (e.g. FIG. 6) to be added to a premade map. Personnel onboard the MCV 5 can use the graphical user interface 71 to group or sort information gathered by the UMRV 1. Information gathered by other sources (e.g., human observations, satellite imagery) can also be added to the map. In some embodiments, a UMRV 1 can be programmed to automatically avoid or maneuver towards particular conditions of interest 3 (e.g., move away from fire hazards) or may be manually commanded to do so by the MCV 5 or cloud network 53. The environment display image can be a prerecorded image of the area or can be an image recorded by a UMRV 1 at the time the condition of interest 3 was detected [see Fig 5 and p0024]. The graphical user interface (GUI)  71 is configured to display the plurality of images, the plurality of thermal images, the plurality of sensor data, and the plurality of conditions of interest with corresponding condition of interest indicators, wherein the graphical user interface is further configured to enable the operator to manually alter or modify an operation or function of a plurality of reconfigurable subsystems, the first mobile vehicle, or the plurality of sensors; wherein said plurality of sensor output includes an electromagnetic spectrum pattern, an image pattern, or a thermal pattern  [see at least claims 10 and claim 15].
	
Therefore, it would have been obvious to modify Sun with a display control unit configured to display the virtual object at a display position corresponding to a geographical location of the object, providing adaptive situational awareness, decision support, and automated response system operable to receive sensor data or situational awareness data for a region of interest along or in advance of a path of travel of a vehicle. 


Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun  (US 20180314247) in view of Wieneke (US 20180032071) and Fortmann (US 20180308275).

Claim 17,  Sun discloses the control apparatus according to claim 1, but does not specifically disclose wherein the display control unit further displays a virtual object that represents the operation target.
	However, Fortmann discloses a driver assistance system, and in particular to driver assistance system including a virtual view system operable to generate a virtual view of a vehicle based on driving situations.
	Image data from the plurality of cameras 205 may be analyzed and a virtual view of the vehicle 202 may be generated as shown in FIG. 2B. In a first example, the virtual view of the vehicle may be generated by a virtual view system such as the system 102 of FIG. 1A and displayed on a display such as display 30 of FIG. 1A [see at least p0061 and Figs 2A, 2B].
	Therefore, it would have been obvious to modify Sun as modified to include wherein the display control unit further displays a virtual object that represents the operation target, providing the operator with a view of the vehicle and its surroundings to avoid any obstructions and to enhance the operator’s spatial awareness. 








Claim 18,  Sun discloses the control apparatus according to claim 1, but does not specifically disclose wherein the display control unit determines a display size of a virtual object that represents the operation target, based on a size of the operation target. 
However, Fortmann discloses a virtual view 1408 provided by the virtual view system of the vehicle 1402 is represented as a rectangular region surrounding vehicle 1402 as an illustrative example. It is to be understood that the bounds of virtual view 1408 may form a shape other than the exemplary rectangular shape and/or have a size other than the illustrated exemplary size [see at least p0124].
	Therefore, it would have been obvious to modify Sun as modified to include wherein the display control unit determines a display size of a virtual object that represents the operation target, based on a size of the operation target, providing the operator with a view of the vehicle and its surroundings to avoid any obstructions and to enhance the operator’s spatial awareness. 









Allowable Subject Matter
Claims 9 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Renee M. LaRose/
Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664